t c summary opinion united_states tax_court andre and vena nelson petitioners v commissioner of internal revenue respondent docket no 10229-03s filed date andre and vena nelson pro sese thomas d yang for respondent wolfe special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect at relevant times and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for the sole issue for decision is whether the passive_activity rules of sec_469 preclude petitioners from deducting the full amount of their losses from their rental_real_estate_activities background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference when they filed their petition petitioners resided in oak brook illinois commencing in date petitioner andre nelson petitioner was employed full time as a technical support team manager for the dial corporation he received a dollar_figure sign-on bonus for accepting this position during petitioner not only worked full time for dial corporation but also worked sufficient overtime to earn dollar_figure plus dollar_figure of overtime premium and dollar_figure of double time premium he also received an dollar_figure shift premium petitioner vena nelson ms nelson is a certified_public_accountant employed full time as the chief financial officer for the rock of ages baptist church in during petitioners owned three apartment buildings in illinois that they operated as rental real properties rental properties these rental properties were an apartment building located pincite north luna in chicago acquired in north luna property an apartment building located pincite south 5th avenue in maywood acquired in date maywood property and an apartment building located pincite south 5th avenue in maywood acquired in maywood property a total of tenants resided at the three apartment buildings petitioner personally attended to the management and maintenance of each of his rental properties without assistance from a management company petitioner collected monthly rents delivered late warning notices and took care of eviction proceedings when necessary when vacancies arose petitioner showed the vacant unit to prospective applicants conducted applicant interviews checked credit reports and references and attended to lease signings petitioner responded to requests for routine repairs and was responsible for general maintenance activities such as caring for the lawns shoveling snow in the winter and waste management in addition petitioner was involved in major renovation projects at two of the three rental properties in including the modernizing of outdated kitchens bathrooms and furnaces ms nelson was not actively involved with the rental properties petitioner claims that he devoted more time to his rental property activities in than to his full-time job with the dial corporation in a letter addressed to this court on date and incorporated in the stipulation of facts petitioner described his typical day in the following manner although i have a full-time job i work an off-shift which allows me time to manage the apartment buildings on a daily basis my typical schedule is 00am - pm apartment management pm - midnight full-time_employee at dial corporation 00am - 00am sleep my weekends are also heavily dedicated toward apartment management yes this is a lot of work but my job provides health insurance and other_benefits for my family i would not have this safety net without my full-time job at dial corporation in connection with the rental properties petitioners reported rental real_estate losses for on a schedule e supplemental income and loss as follows rents received total expenses property north luna maywood maywood total dollar_figure big_number big_number dollar_figure dollar_figure big_number big_number losses dollar_figure big_number big_number dollar_figure dollar_figure by notice_of_deficiency dated date respondent determined that petitioners’ rental real_estate losses were passive_activity_losses within the meaning of sec_469 and disallowed dollar_figure of the dollar_figure in rental real_estate losses claimed by petitioners as a result of this adjustment respondent determined a deficiency in petitioners’ tax of dollar_figure discussion the taxpayer generally bears the burden of proving that the commissioner’s determinations are incorrect rule a since petitioners did not meet the substantiation and recordkeeping requirements of sec_7491 the burden_of_proof remains on petitioners sec_162 permits deductions for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_212 permits deductions for all the ordinary and necessary expenses paid_or_incurred during the taxable_year for the production_of_income the amounts deductible pursuant to these provisions are not in dispute here however sec_469 generally disallows passive_activity_losses for individual taxpayers sec_469 a passive_activity_loss is the amount by which the aggregate losses from all passive activities for the taxable_year exceed the aggregate income from all passive activities for that year sec_469 a passive_activity is any trade_or_business activity in which the taxpayer does not materially participate sec_469 rental activities generally are treated as passive activities without regard to the extent that the taxpayer materially participates in the activity sec_469 rental activities involving real_estate are not necessarily passive activities if the taxpayer is a qualifying taxpayer under sec_469 see sec_1_469-9 income_tax regs instead the rental real_estate activity of a qualifying taxpayer who materially participates in the activity is not subject_to the passive_activity rules of sec_469 sec_469 sec_1_469-9 income_tax regs a qualifying taxpayer must meet the following requirements under sec_469 i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates a taxpayer is considered to materially participate in a trade_or_business if his activities are regular continuous and substantial sec_469 in establishing whether a taxpayer's real_property activities result in passive_activity_losses each interest in rental real_estate is treated as a separate rental real_estate activity unless the qualifying taxpayer makes an election to treat all interests in rental real_estate as a single rental real_estate activity sec_469 sec_1_469-9 income_tax regs petitioners did not make such a timely election so petitioner's activities must be regular continuous and substantial with regard to each individual rental property with respect to the evidence that may be used to establish material_participation temporary treasury regulations promulgated under sec_469 provide the extent of an individual’s participation in an activity may be established by any reasonable means contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means reasonable means for purposes of this paragraph may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries sec_1_469-5t temporary income_tax regs fed reg date see also sec_1_469-9 income_tax regs this court has acknowledged that these temporary regulations are somewhat ambivalent concerning the records to be maintained by taxpayers but we have held that the regulations do not allow a post-event ballpark guesstimate fowler v commissioner tcmemo_2002_223 goshorn v commissioner tcmemo_1993_578 in support of their argument that petitioner was a qualifying taxpayer under sec_469 for petitioners failed to substantiate the amount of time petitioner spent on his rental_real_estate_activities relative to his full- time job at the dial corporation deductions are a matter of legislative grace and petitioners bear the burden of proving that they are entitled to any of the deductions claimed rule a 503_us_79 a taxpayer is required to maintain records sufficient to substantiate deductions claimed on his tax_return sec_6001 sec_1_6001-1 income_tax regs moreover a taxpayer who claims a deduction bears the burden of substantiating the amount and purpose of the item claimed 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_1_6001-1 income_tax regs to establish the amount of time petitioner spent on his rental_real_estate_activities petitioners introduced a spreadsheet summarizing the work activities he performed on a daily basis for each of his three rental properties daily work log the daily work log was not prepared contemporaneously as petitioner performed each activity but was composed by petitioners purportedly from various receipts and documents in preparation for trial petitioners claim that they have the underlying receipts and documents from which the spreadsheet was prepared but they did not think it was necessary to bring them to court for trial or to introduce them into evidence in the absence of any corroborative evidence we do not consider the daily work log persuasive furthermore the daily work log merely identifies tasks and services performed by petitioner on a particular day it does not give any indication or approximation of how much time petitioner actually spent servicing his rental properties consequently even if we were to give weight to the daily work log that document by its own terms would not have established that petitioner spent more than one-half of his time engaged in rental_real_estate_activities or that the time petitioner spent on such rental_real_estate_activities amounts to more than hours_of_service for purposes of sec_469 other evidence introduced by petitioners at trial was petitioner's letter to the court dated date in which petitioner described his typical work schedule and petitioners’ oral testimony at trial it is well established that the court is not bound to accept at face value such uncorroborated and self-serving testimony from a taxpayer 112_tc_183 87_tc_74 petitioners did not provide appointment books calendars or narrative summaries describing in a detailed and convincing manner the hours that petitioner actually spent engaged in his real_property activity and did not call any corroborating witnesses to substantiate their own testimony in light of his full work schedule at the dial corporation petitioner would have to provide substantial and detailed evidence to convince us that he managed to spend more than one- half of his time on rental_real_estate_activities or that he even spent more than hours on them during the year in issue we do not doubt that petitioner worked hard during the year in issue but he simply failed to present convincing evidence about the amount of his work in his real_property activities we hold that petitioner was not a qualifying taxpayer in for purposes of sec_469 and therefore his rental real_estate activity during is classified as passive_activity although petitioners are not entitled to deduct the full amount of their passive rental real_estate losses sec_469 allows a taxpayer to claim up to dollar_figure per year in passive_activity_losses from rental_real_estate_activities the dollar_figure exemption subject_to a phaseout once the taxpayer’s adjusted_gross_income exceeds dollar_figure to qualify for the dollar_figure exemption the taxpayer must have actively participated in the rental real_estate activity the active_participation requirement can be satisfied without regular continuous and substantial involvement in an activity see madler v commissioner tcmemo_1998_112 s rept 1986_3_cb_1 the active_participation standard should be met as long as the taxpayer participates in a significant and bona_fide sense in making management decisions or arranging for others to provide services such as repairs madler v commissioner supra the dollar_figure exemption is phased out by percent of the amount by which the adjusted_gross_income of the taxpayer for the taxable_year exceeds dollar_figure sec_469 for this purpose the taxpayer’s adjusted_gross_income is determined without regard to any passive_activity_loss sec_469 respondent agrees that petitioner actively participated in rental_real_estate_activities and that petitioners are entitled to the dollar_figure exemption subject_to the phaseout provision on their tax_return petitioners reported dollar_figure in wages dollar_figure in taxable interest dollar_figure in taxable refunds or credits and dollar_figure in unemployment_compensation for an adjusted_gross_income without the passive_activity_loss of dollar_figure petitioners’ adjusted_gross_income exceeds dollar_figure by dollar_figure fifty percent of dollar_figure is dollar_figure rounded petitioners’ maximum offset amount of dollar_figure is reduced by dollar_figure to dollar_figure thus we find that petitioners are entitled to rental real_estate losses of dollar_figure under sec_469 as determined by respondent in the notice_of_deficiency reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
